Title: From Thomas Jefferson to George Stevenson, 25 June 1826
From: Jefferson, Thomas
To: Stevenson, George

Dear Sir,  Monticello June 25. 26.I have had no information from Dodge & Oxnard but of the time of shipping the wine, the vessel and port. the papers the collector was so kind as to send, never came to my hand, but as he ascertained the duty &c. I have this day desired Colo Peyton to remit him 18 D. and I will give you the further trouble of requesting him to ship the wines to Peyton’s address who will pay all charges. I salute you with great affection and respect.Th: Jefferson